DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s communication filed on October 26, 2021 and preliminary amendment filed on March 07, 2022.  In virtue of this preliminary amendment:
Claims 2, 22, 43, 64, 87 and 125 are cancelled;
Claims 131-152 are newly added; and thus,
Claims 1, 3-21, 23-42, 44-63, 65-86, 88-124 and 126-152 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-7 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 119, 124, 127-128, 131 and 139 of copending Application No. 17/341,547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 119, 124, 127-128, 131 and 139 include all claimed limitations of claims 1, 3, 6-7 and 20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 124, 133 and 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claims 63, 124, 133 and 136, the number recitations of “N” and “M” render the claim indefinite since they are missing defining the numbers of N and M thereof (such as N or M are positive numbers which are equal, greater or etc.).
Claims 65-85, 126-130, 134-135 and 137-152 are also rejected under 112 second paragraph as being dependent upon rejected claims 63, 124, 133 and 136, respectively.
Allowable Subject Matter
Claims 21, 23-42, 44-62, 86, 88-123 and 131-132 are allowed.
Claims 4-5 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A lifestyle LED security light comprising … “wherein the at least one external control device is used for adjusting and setting at least one operating parameter of the lifestyle LED security light including but not limited to at least one of the first mingled light color temperature, the second mingled light color temperature, the first light intensity, the second light intensity, the first predetermined time duration, or the second predetermined time duration; wherein the LEDs of the first LED load and the LEDs of the second LED load are respectively designed with a configuration of in series and/or in parallel connections such that when incorporated with a level setting of the DC power source of the power supply unit an electric current passing through each LED of the first LED load and each LED of the second LED load remains at a level such that a voltage V across each LED chip complies with an operating constraint of Vth<V<Vmax featuring electrical characteristics of the LED chip, wherein Vth is a reference value of a threshold voltage required to trigger the LED to start emitting light and Vmax is a reference value of a maximum operating voltage across the LED to avoid a thermal damage or burning out of LED construction”, combination with the remaining claimed limitations as claimed in independent claim 21 (claims 23-41would be allowable as being dependent on claim 21).
A lifestyle LED security light comprising … “wherein the at least one external control device is used for adjusting and setting at least one operating parameter of the lifestyle LED security light including but not limited to at least one of the first mingled light color temperature of the first level illumination, the second mingled light color temperature of the second level illumination, the third mingled color temperature of the third level illumination, the first light intensity of the first level illumination, the second light intensity of the second level illumination, the third light intensity of the third level illumination, the first predetermined time duration of the first level illumination, the second predetermined time duration  of the second level illumination, or the third predetermined time duration of the third level illumination; wherein the LEDs of the first LED load and the LEDs of the second LED load are respectively designed with a configuration of in series and/or in parallel connections such that when incorporated with a level setting of the DC power source of the power supply unit an electric current passing through each LED of the first LED load and each LED of the second LED load remains at a level such that a voltage V across each LED chip complies with an operating constraint of Vth<V<Vmax featuring electrical characteristics of a LED, wherein Vth is a reference value of a threshold voltage required to trigger the LED to start emitting light and Vmax is a reference value of a maximum operating voltage across the LED to avoid a thermal damage or burning out of LED construction”, combination with the remaining claimed limitations as claimed in independent claim 42 (claims 44-62would be allowable as being dependent on claim 42).
An LED lighting device … comprising … “wherein the first controller is designed with the color temperature switching scheme comprising the plurality of different mingled light color temperature performances selectable for performing the mingled light color temperature of the light emitting unit; wherein each of the plurality of different diffused light color temperature performances is designed according to the mingled light color temperature tuning algorithm that the first conduction rate of the first controllable switching device and the second conduction rate of the second controllable switching device are reversely and complimentarily adjusted such that a sum of the first electric power delivered to the first LED load and the second electric power delivered to the second LED load remains unchanged while the mingled light color temperature is changed to a lower color temperature performance or a higher color temperature performance; wherein upon receiving the at least one external control signal from the at least one external control device, the first controller operates a running pick and play process to continuously and recurrently perform each of the plurality of different mingled light color temperature performances by turns according to the prearranged sequence to implement the running mingled light color temperature switching process, the running mingled light color temperature switching process ceases at a time when the at least one external control signal is terminated or a second external control signal is received by the first controller”, combination with the remaining claimed limitations as claimed in independent claim 86 (claims 88-90 would be allowable as being dependent on claim 86).
An LED security light comprising … “wherein when a motion signal is detected by the motion sensing unit, the controller operates to output the second PWM signal to control the conduction rate of the semiconductor switching device to deliver another average electric current to the LED load of the light emitting unit to perform the second illumination mode with the second level illumination for a second predetermined time duration before being switched back to the first illumination mode with the first level illumination; wherein a light intensity of the second level illumination is equal to or higher than a light intensity of the first level illumination; wherein at dawn when the ambient light detected by the light sensing control unit is higher than a second predetermined value, the light emitting unit is switched off by the loading and power control unit; wherein the at least one external control device is used for adjusting and setting at least one operating parameter of the LED security light including by not limited to at least one of a time length of the first predetermined time duration, a time length of the second predetermined time duration, a light intensity of the first level illumination or a light intensity of the second level illumination”, combination with the remaining claimed limitations as claimed in independent claim 91 (claims 92-103 would be allowable as being dependent on claim 91).
An LED security light comprising … “wherein upon a maturity of the first predetermined time duration the loading and power control unit manages to cutoff the average electric current delivered to the LED load to turn off the light emitting unit and at the same time the motion sensing unit is resumed by the controller; wherein when a motion signal is detected by the motion sensing unit, the controller operates to output the second PWM signal to adjust the conduction rate of the semiconductor switching device to deliver a second average electric current to the LED load of the light emitting unit to perform the second illumination mode with the second level illumination for a second predetermined time duration before the light emitting unit is switched back to a turned off state; wherein a light intensity of the second level illumination is equal to or higher than a light intensity of the first level illumination; wherein at dawn when the ambient light detected by the light sensing control unit is higher than a second predetermined value, the light emitting unit is switched off by the loading and power control unit; wherein the at least one external control device is used for adjusting and setting at least one operating parameter of the LED security light including by not limited to at least one of a time length of the first predetermined time duration, a time length of the second predetermined time duration, a light intensity of the first level illumination or a light intensity of the second level illumination”, combination with the remaining claimed limitations as claimed in independent claim 104 (claims 105-112 and 131 would be allowable as being dependent on claim 104).
An LED security light comprising … “wherein upon a maturity of the first predetermined time duration the loading and power control unit manages to reduce the average electric current delivered to the LED load to enable the light emitting unit to perform the second illumination mode with the second level illumination for a second predetermined time duration and at the same time the motion sensing unit is resumed by the controller; wherein when a motion signal is detected by the motion sensing unit, the loading and power control unit operates to increase  the average electric current to the LED load of the light emitting unit to perform the third illumination mode with the third level illumination for a third predetermined time duration  before the light emitting unit is switched back to perform the second illumination with the second level illumination; wherein a light intensity of the second level illumination is equal to or higher than a light intensity of the first level illumination; wherein at dawn when the ambient light detected by the light sensing control unit is higher than a second predetermined value, the light emitting unit is switched off by the loading and power control unit; wherein the at least one external control device is used for adjusting and setting at least one operating parameter of the LED security light including by not limited to at least one of a time length of the first predetermined time duration, a time length of the second predetermined time duration, a time length of the third predetermined time duration, a light intensity of the first level illumination, a light intensity of the second level illumination or a light intensity of the third level illumination”, combination with the remaining claimed limitations as claimed in independent claim 113 (claims 114-123 and 132 would be allowable as being dependent on claim 113).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Bouchard – US 2010/0109557

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 21, 2022